COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                            §               No.08-19-00276-CV

  Appellant,                                      §                 Appeal from the

  v.                                              §         County Court at Law No. Three

  ALBERTO ENRIQUE HERNANDEZ,                      §            of El Paso County, Texas
  and REYNALDO AARON MORALES,
                                                  §             (TC#2018-CCV-01804)
  Appellees.
                                            ORDER

          The Court has considered the Appellant’s Po Se Motion for Rehearing, and concludes that

the motion should be denied. Accordingly, it is ORDERED that said motion be and it is hereby

denied.

          IT IS SO ORDERED THIS 17TH DAY OF MARCH, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.